        Case 1:18-cv-08923-LAK-RWL Document 96 Filed 06/01/21 Page 1 of 1



                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




June 1, 2020
                                                                                                                     Evandro C. Gigante
                                                                                                                     Member of the Firm
                                                                                                                     d +1.212.969.3132
By ECF                                                                                                               f 212.969.2900
                                                                                                                     egigante@proskauer.com
Honorable Robert W. Lehrburger                                                                                       www.proskauer.com
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:         Susan Forte v. Columbia University, et al
                     Civil Action No. 18-cv-08923                                                                            

Dear Mag. Judge Lehrburger:

We are counsel for Defendant The Trustees of Columbia University in the City of New York
(“Columbia” or “Defendant”) in the above-referenced action.

We write to inform the Court that undersigned counsel for Columbia has a conflict with the
telephonic case management conference set for June 16, 2021 at 9:30 a.m. due to a previously-
set hearing in another matter. (Dkt. No. 93.) Columbia therefore respectfully requests that the
Court continue and reset the conference for one of the following dates on which counsel for both
parties are available:

                     June 14, 2021
                     June 22 (10:00 am – 1:00 pm and 3:00 – 5:00 pm)
                     June 24, 2021

Counsel for Plaintiff does not oppose Columbia’s request for adjournment. This is the first
request for adjournment of this case management conference.

Respectfully submitted,
                                                                                    7KH&DVH0DQDJHPHQW&RQIHUHQFHFXUUHQWO\
PROSKAUER ROSE, LLP
                                                                                    VHWIRU-XQHDWDPLVKHUHE\
                                                                                    UHVFKHGXOHGWR-XQHDWSP
By: /s/ Evandro C. Gigante
       Evandro C. Gigante
       Margaret F. Swetman (admitted pro hac
       vice)                                                                         
       Attorneys for Defendant



   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
